Citation Nr: 0304601	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from October 1943 to May 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for entitlement 
to individual unemployability. 

Review of the file raises another issue for initial RO 
review.  Currently the veteran is shown to have left 
footdrop, for which he wears a brace.  An issue of 
entitlement to special monthly compensation based on the loss 
of use of the left foot is raised.  This issue should be 
addressed by the RO.  See Akles v. Derwinski, 1 Vet. App. 118 
(1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
TDIU has been obtained by the RO.

2.  Service connection is in effect for paralysis external 
popliteal nerve, left leg, evaluated at 40 percent; residuals 
of lung injury, evaluated at 20 percent; thigh muscle injury, 
right, evaluated at 10 percent; malaria, evaluated at 0 
percent; and scars, evaluated at 0 percent.  The combined 
schedular evaluation is 60 percent.  The compensable ratings 
are assigned from shrapnel injuries sustained in service.

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities without regard to non service 
connected disabilities or advancing age.



CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 and Supp. 2002) 38 C.F.R. §§ 3.156(a), 3.159, 
3.326, 3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for TDIU.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  
In this regard there has been notice as to information 
needed, a VA examination has been obtained, and there have 
been rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

A letter addressing the VCAA requirements was sent to the 
veteran in August 2001.  The veteran through the August 2001 
letter and the statement of the case has been notified as to 
evidence and information necessary to substantiate the claim.  
The discussions in the rating decision, the statement of the 
case (SOC), and the letter sent to the veteran informed him 
of what evidence he must obtain and which evidence VA would 
seek to obtain, as required by section 5103(a), as amended by 
the VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this regard, it is noted that the veteran reported recent 
treatment by a private chiropractor; however, he reported the 
treatment was for a non service connected disability; as such 
there is no indication that any such records should be 
obtained as there is no showing that the records would be 
relevant for the current claim.  

The evidence in this case shows that in service, in October 
1944, the veteran was wounded in action and sustained a 
penetrating shell fragment wound of the right chest, 
moderately severe, with small laceration of right lung; 
perforating shell fragment wound of the right thigh, severe; 
and penetrating shell fragment wound of the lateral aspect of 
the left leg, mild.  

The veteran's file was rebuilt in July 1978.  The original 
file apparently having been lost.

The veteran is service connected for paralysis external 
popliteal nerve, left leg, evaluated at 40 percent from May 
1947; residuals of lung injury, evaluated at 20 percent from 
May 1947; thigh muscle injury, right, evaluated at 10 percent 
from May 1947; malaria, evaluated at 0 percent, from May 
1947; and scars, evaluated at 0 percent from May 1947.  The 
combined schedular evaluation is 60 percent.  The 
compensation is paid for the residuals of a shrapnel wound.

In July 2001, the veteran filed a claim for TDIU.  He 
reported that his service connected disabilities of the back 
and legs prevented him from substantially gainful employment.  
He reported that he had not been under a doctor's care nor 
been hospitalized within the past 12 months.  He reported the 
disability affected his full time employment in 1984 and that 
he last worked in August 1984.  He reportedly left his last 
job because of his disability and had not tried to obtain 
employment since he became too disabled to work.  

On VA examination in September 2001, the veteran reported 
that since he was injured in service by shrapnel, he had 
weakness in the left lower leg and had left sided foot drop 
since then.  He stated he last worked in 1984 as a concrete 
mixer.  He currently wore a rigid brace on his left leg 
because of his left foot drop.  This interfered significantly 
with any activities at home as walking and climbing were very 
difficult.  He denied any shortness of breath as a result of 
the chest injury.  He denied any pain in the affected areas.  
He denied any pain from the scars that resulted from the 
injuries.  On examination, the examination of the lungs 
appeared for them to be clear to auscultation.  The 
examination of the back revealed a 4 centimeter scar in the 
right low thoracic region.  The examination of the 
extremities revealed a 4 centimeter scar on the right medial 
thigh and a 4 centimeter scar on the right lateral thigh.  
None of the scars were tender.  There was minimal underlying 
tissue loss.  The scars were the same color as the 
surrounding skin and were moderately disfiguring.  There was 
also a 3 centimeter scar on the left lower knee on the 
lateral aspect, that was minimally disfiguring.  It was 
nontender.  The neurological examination revealed a left foot 
drop and paralysis of the left external popliteal nerve.  
Deep tendon reflexes otherwise were normal.  The sensation 
was intact and strength in other areas was 5 out of 5.  The 
veteran had a prostatectomy for prostate cancer in 1995 and 
had no residuals.  The diagnoses were scar of the left knee, 
minimally disfiguring; moderately disfiguring scar of the 
right medial thigh; moderately disfiguring scar of the right 
lateral thigh; moderately disfiguring scar of the right 
thoracic back; status post prostatectomy due to prostate 
cancer; and paralysis of the external popliteal nerve on the 
left leg.  It was noted that the veteran was currently 76 
years old and had left foot drop and was retired.  A separate 
notation shows that range of motion of the veteran's left 
knee was to 0 in extension and to 120 in flexion and normal 
range of motion was to 0 in extension and to 140 in flexion.  

In September 2001, the veteran reported that he thought he 
would be asked about the difficulties he was having due to 
his disabilities at the time of the VA examination, but he 
was not asked; therefore, he reported that he quit work at 59 
years old and prior to then he took off work sometimes 
because of his legs.  His employer told him they did not 
another job for him.  His superintendent and dispatcher had 
passed away so they were unable to vouch for the problems he 
had trying to work.  His family doctor had retired, as well.  
He had gone to a chiropractor in August 1984 because of his 
knee was swollen and he had to quit work.  He additionally 
went to the chiropractor prior to then for legs, hip, and 
back trouble.  He went to the chiropractor in the past year 
for his shoulders which hurt.  He also had problems with his 
left ankle swelling and hurting.  His legs, in particular his 
left leg, hurt and bothered him at night, and it was hard to 
sleep.

In statements in support of his claim in November 2001 and 
March 2002, the veteran reported that the reason he quit 
working was that he could not work due to problems with his 
right leg and breathing which had not improved.  He reported 
that at his age, things were getting worse rather than 
better.  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2002).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).
 
The veteran currently has a 40 percent rating, a 20 percent 
rating, a 10 percent rating, and 2 non-compensable 
evaluations, with a schedular combined evaluation of 60 
percent for his service connected disabilities.  These 
ratings have been in effect for many years, and apparently he 
worked with these disorders for many years at that level of 
impairment.  It is not now shown that there are significant 
functional limitations caused by these disorders that would 
render him unemployable were it not for other factors such as 
advancing age.  Age is not for consideration in awarding 
TDIU.  The veteran reported that he quit work in 1984 due to 
his service connected disabilities; however he reported 
current treatment for shoulder complaints, which is not 
service connected.  Further, the veteran reports that his 
disabilities are worse due to advancing age.  As such, there 
is no showing from the competent evidence that the veteran is 
precluded from performing all forms of substantially gainful 
employment due to his service connected disabilities, and the 
preponderance of the evidence is against his claim for TDIU 
benefits.

It is noted that the veteran has significant complaints of 
pain.  These are considered in the rating.  To establish a 
TDIU he needs to show that his combined 60 percent is more 
significant that other 60 percents and causes 
unemployability.  See e.g., VanHoose v. Brown, 4 Vet. App. 
361 (1993).  In this case, there are no significant 
limitations of motion or functions shown (other than the 
footdrop which he has reported was present for many years.)  
Thus, it is not shown that he is unemployable due to service 
connected disorders, without regard to advancing age.

For the reasons set forth above, it is not shown that he is 
precluded from substantially gainful employment or is 
otherwise unemployable secondary to his service connected 
disorders.  Thus there is no basis for an extraschedular 
award of individual unemployability.  38 C.F.R. §§ 3.321, 
4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

